Title: To John Adams from George Poindexter, 14 June 1798
From: Poindexter, George
To: Adams, John



Sir
14 June 1798

At this important moment when imminent danger threatens us from abroad, the undersigned Young Men of Richmond, feel themselves impelled by that common sentiment, which now Animates America, to express, their fervent wishes for peace, but their determined resolution to support those measures of Government, which are calculated to repel foreighn aggression, and to protect our Country from injury and insult—We deem it the duty of every Citizen to support all those Measures of Government which are Constitutionally adopted: but impressed with a firm belief that the Conduct of our Government has been impartial as a Neutral Nation, that it has been faithful in its Sacred Observance of Treaties, and that it has demonstrated its friendly disposition to an ancient ally by offering that explanation of existing differences, which Could alone restore Harmoney; our duty as Citizens Shall on this occasion be animated by the active energy of patriotic Zeal—It is much to be lamented, that seperated as we are from the European World, we must still feel its agitations, it is much more to be lamented that we should be reluctantly dragged into a Contest with the French Nation; a Nation which once aided our Fathers in a difficult and Glorious Struggle—and for whom we have been once taught to Cherish something more than esteem and friendship—Our hearts too are Still free to Confess a Veneration for the mighty effort which overturned the degrading despotism of Royalty and the Multiplied mischiefs of their political System, but when we see the enthusiasm for Liberty extinguished by an ambition which grasps at the dominion of the world when we behold them intoxicated with success, proudly dictating to unwilling Nations, and Subjugating those who are not Submissive slaves, or the ready instruments, for their future domination, that bosom which once glowed with exultation for triumphs of Frenchmen, now burns with no less indignation at their flagitious Conduct, their present injuries and insults—injuries too many and too aggravated for Silence and inaction—
It is a Cause of infinite regret that the repeated Offers to negociate on our part, should be treated with disdain; that in sullen silence the rulers of France should turn a deaf Ear to the Voice of justice and friendship, or indirectly menace us with vengeance, by presenting to our view, those unfortunate and degraded people, who have already been forced to bend beneath their Yoke; we feel however a pleasing Consolation that you, Sir, have exhibited to the world the most unequivocal testimonials of the upright intentions of our Government, and that the mind of Man cannot resist the evidence which it discloses of a friendly, just and rigorously impartial Conduct—
It is our wish, and we believe it to be yours that the Calamities of War, should be averted by every means, consistent with the, honor, dignity, and rights of an Independent Nation. But if this evil which we depricate should be our lot, the firmness of freemen will be sustained by a belief that moderation and justice will consecrate the sword which necessity draws—We repose confidence in the wisdom and virtue of the constituted authorities, and permit us to assure—you, Sir, that we shall be ever ready to lend our aid in vindicating our violated rights, and that our endeavours; though weak, shall be Zealously joined with the rest of our Fellow Citizens, in Supporting the Liberty and Independence of our Country against the unjust attacks of the French nation or any other Power on Earth—
At a Meeting of the Citizens of the City of Richmond, between the ages of Eighteen and Thirty years, consisting of Four hundred and five, the following address was presented by Mr Walter McCling which was agreed to by Two hundred and seven (whose signatures are hereunto annexed) as expressive of their sentiments. Given under our hands this 14th: day of June 1798.


John Adams ChairmanAtteste. Geo Poindexter Secry.